DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species I, Figs.1-8
Species II, Figs. 9-16
The species are independent or distinct because they contain different structural elements and require separate features from each other.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert A. Gurr on March 25, 2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 29629016 and 29629017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The lack of support is explained below.
Claim 3 cites a process “via tufting” which is interpreted in the instant specification as “a plurality of bristles is forced into a bristle aperture on the second end 108” (Para. 29); however the prior applications only provide drawings and brief specification and do not illustrate a “bristle aperture”.

Accordingly, claim 3 is not entitled to the benefit of the prior application.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, the phrases "an air or water gun" and “an air nozzle” renders the claim(s) indefinite because it is unclear if the limitations are encompassed by “an air or water gun” or “an air nozzle”, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.
For compact prosecution, Examiner will interpret the limitations as "an air or water gun" and “an air or water nozzle”, respectively.
Claims 2-4 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Analetto et al. (US Pub No. 2011/0168084 A1, hereinafter "Analetto").
Regarding Claim 1,
Analetto is concerned with a tire cleaning apparatus that supplies fluid therethrough comprised of brushes.(Abstract), and which uses either water-based or non-aqueous solvent applied directly to vehicle tires.(Para.4)
The brushes(101) are coupled to a hollow shaft(500, Fig. 5, below, Para.39) which is coupled to a fluid supply system(806, Fig. 8) comprised of tubing(804) forming a conduit for the fluid delivery to the brushes(101)(mid. Para.29)

Therefore Analetto discloses
An air or water nozzle(101 Fig.4; “nozzle” defined by Merriam-Webster as “a projecting vent of something”), comprising: a body(401) having a first end(see annotated figure below) and a second end(see annotated figure below), wherein the first end comprises a bottom opening(403) for receiving an air or water gun(orifice 403 that receives shaft 501, Fig.5, Para.39), Giving that the prior art meets the structural limitations of “a bottom opening for receiving” and since this claim limitation does not further limit or change the structural limitations of air or water nozzle, the prior art device is capable of performing the intended use of “receiving an air or water gun”) and the second end comprises a plurality of bristles(as  annotated in figure below); the body(401) having a channel(403) from the bottom opening to a top opening on the second end for the passage of air or water(as illustrated in annotated figure below, mid. Para.29, Para.39).

    PNG
    media_image1.png
    508
    531
    media_image1.png
    Greyscale


Regarding Claim 2, Analetto discloses the invention of claim 1.
Analetto further discloses
 the body(401) is cylindrical(as illustrated in annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Analetto.
Regarding Claim 3, Analetto discloses the invention of claim 1.
Analetto further discloses
 the bristles(402) are coupled to the second end(as illustrated in annotated figure above) 

Analetto is silent to
bristles coupled to the second end via tufting

With regarding to coupling via tufting, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the bristles coupled to the second end, does not depend on its method of production, i.e. via tufting.

Regarding Claim 4, Analetto discloses the invention of claim 1.
Analetto discloses the air nozzle(101) as a separate part that may be replaced if damaged.(Fig. 4,mid. Para.26)

Analetto further discloses
 the air nozzle(101) is coupled to an apparatus for cleaning tires.(Para.27)
Analetto is silent to
the air nozzle is coupled to an air or water gun

The spray nozzle of Analetto is part of a stationary cleaning system for vehicles, the water nozzles arranged in a row to supply fluid to and scrub vehicle tires that pass by.(Para. 26)  Therefore although the nozzles are described being part of an array of nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure such a single nozzle of Analetto as a portable tire cleaning tool, attaching the single nozzle to a portable fluid supply, such as a water gun, to permit a user to provide similar tire cleaning (with fluid supply and scrubbing) to vehicles located in a lot (such as a car dealership, for example), without having to drive each vehicle through the carwash, providing functionality of the scrubbing nozzle in a portable manner, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. MPEP 2144.04

Analetto is also silent to
the air or water nozzle is permanently coupled to an air or water gun.

With regard to the coupling of the nozzle to the water being permanent, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to attach the nozzle to the water gun permanently to avoid any possible inadvertent separation, where a nozzle that becomes separated from the water gun might scratch or damage the very tire being cleaned.  Providing a permanent connection between the two elements would prevent such an accident that may cause the described damage.  

Additionally, Analetto discloses the claimed invention except for the air or water nozzle is permanently coupled to an air or water gun. It would have been obvious to one of the the air or water nozzle to be permanently coupled to an air or water gun, since it has been held that forming in one piece an article(such as permanently coupling) which has formerly been formed in two pieces and put together involves only routine skill in the art.   MPEP 2144.04

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723 
                                                                                                                                                                                                       /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723